704 N.W.2d 467 (2005)
474 Mich. 880-82
WEST v. FARM BUREAU GENERAL INS. CO. OF MICHIGAN.
No. 127007.
Supreme Court of Michigan.
October 13, 2005.
Application for leave to appeal.
SC: 127007, COA: 251003.
By order of April 26, 2005, the application for leave to appeal was held in abeyance pending the decision in Rory v. Continental Ins. Co. (Docket No. 126747). On order of the Court, the opinion having been issued on July 28, 2005, 473 Mich. 457, 703 N.W.2d 23 (2005), the application for leave to appeal the August 3, 2004 judgment of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN and MARKMAN, JJ., would remand this case to the Court of Appeals for reconsideration in light of Rory v. Continental Insurance Co., 473 Mich. 457, 703 N.W.2d 23 (2005), and Devillers v. Auto Club Insurance Association, 473 Mich. 562, 702 N.W.2d 539 (2005).